Citation Nr: 0125132	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  94-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for failed right knee 
replacement with fusion, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 until 
November 1946 and from September 1950 until October 1951.

This appeal initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a June 
1992 rating decision of the Philadelphia, Pennsylvania 
Regional Office (RO) which denied an evaluation in excess of 
30 percent for failed right knee replacement with fusion, and 
a December 1993 rating decision which denied a total 
disability rating based on unemployability due to service-
connected disabilities.

The issue currently on appeal was remanded by a Board 
decision dated in April March 2000.  Some development having 
been completed, the case is once again before the Board.  


REMAND

A review of the record indicates that the right knee claim as 
stated on the title page refers only to a failed total right 
knee replacement with fusion.  The record reflects that the 
basis of the RO's denial of the claim for an increased rating 
is that a minimum evaluation of 30 percent is granted 
following prosthetic replacement of the knee joint under 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  It is shown, 
however, that the veteran and his representative are 
asserting that the residuals associated with the service-
connected right knee disability include an above-the-knee 
amputation which was performed in March 1997, and that a 
higher rating is warranted.  The record reflects that service 
connection for the right leg amputation was denied by rating 
action dated in November 1998 to which the veteran has filed 
a timely notice of disagreement.

Pertinent history reveals that service connection was granted 
for postoperative osteochondritis dissecans of both knees 
with loose bodies and bilateral chronic recurrent traumatic 
synovitis as secondary thereto by rating action dated in 
January 1952.  It is shown that the veteran subsequently 
developed increasing symptoms affecting both lower 
extremities and was hospitalized on a number of occasions 
between 1974 and 1982 for progressive arteriosclerosis 
obliterans, primarily affecting the right leg, for which he 
underwent several surgeries, including endarterectomy of the 
right iliac artery and aortofemoral bypass graft.  He 
underwent a total left knee replacement in November 1987 and 
was hospitalized for diabetic foot infection in 1989.  On VA 
examination in April 1990, it was noted the veteran had 
stopped working in 1974 primarily due to vascular problems 
that involved his abdominal aorta and both legs, and that he 
had begun to receive Social Security benefits in that year.  
Following a total right knee replacement in December 1990, he 
was hospitalized at the VA in October 1991 for an infection 
in the right knee subsequent to which the prosthesis was 
removed.  An ensuing VA hospital discharge summary dated in 
January 1992 shows that veteran underwent right knee fusion 
after increasing right knee symptomatology.  A VA hospital 
record dated in March 1997 indicates that the appellant had 
had recurrent osteomyelitis with infection of the right foot 
since August 1996, and was admitted for an above-the-knee 
amputation of the right leg.

The Board observes that on VA examination in October 1997, 
the examiner related that because infection had persisted in 
the veteran's right knee following the right knee fusion, 
amputation of the right leg was performed.  A private 
physician, J. Henzes, M.D., wrote in November 1997 that 
amputation of the right leg had been necessary because of 
persistent pain in the right knee following fusion.  A VA 
outpatient note dated in June 1999 stated that there was no 
infection in the veteran's knee joint when his leg was 
amputated, and that the procedure was accomplished because he 
had great difficulty in performing his normal activities with 
a stiff knee fixed in an extended position.  The veteran 
testified upon personal hearing on appeal in June 2000 that 
after he developed an infection in his right foot, his 
physician told him that his leg had to be taken off.  He 
stated that the doctor had suggested that it be amputated 
above the knee so that he would be able to have a functional 
leg.  It was added that if it had been amputated above the 
knee, he would have still ended up with a stiff leg.  The 
appellant's wife testified that after he had the right leg 
fused, he was unable to walk on it properly and tended to 
drag the right foot, which was why it became infected.  

The Board observes in this instance that central to the 
determination of the claim is whether or not right lower 
extremity disability encompasses the above-the-knee 
amputation which was performed in March 1997.  The Board 
notes that several practitioners in the record have indicated 
that there was an etiological relationship between 
symptomatology affecting the right knee and the subsequent 
amputation, but there is also evidence to show that the 
veteran had to have his right leg removed due to chronic 
right foot infection.  It is also unclear as to whether or 
not the right foot feet infection may be causally related to 
an altered gait due to prior right knee fusion, as contended 
by the veteran and his spouse.  Because a favorable 
determination as to service connection for right leg 
amputation would necessarily affect the evaluation of the 
veteran's service-connected right knee disability, the Board 
finds that the issues are inextricably intertwined, and that 
the former must be addressed before a final determination can 
be made as to the increased rating claim.  As well, the Board 
finds there is some discrepancy and/or conflict in some 
aspects of the reported clinical evidence which requires 
clarification or reconciliation.  The Board thus finds that a 
more corroborating evaluation by a specialist is indicated as 
to this matter for a more comprehensive assessment of the 
clinical data and a medical opinion.  A remand for further 
development is therefore indicated.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran is also requesting a total rating based on 
unemployability due to service-connected disabilities.  In 
this regard, the Board points out that the Court of Appeals 
for Veterans Claims (Court) held in Holland v. Brown, 6 Vet. 
App. 443 (1994) that a claim for individual unemployability 
due to a service-connected disability is inextricably 
intertwined with a rating increase claim.  Thus, the 
veteran's total rating claim must be deferred pending the 
outcome of the claim for a higher evaluation noted above.  

Additionally, the veteran is also requesting service 
connection for degenerative joint disease of the hips, and 
degenerative disc disease of the lumbar spine as secondary to 
service-connected right and left knee disabilities.  A rating 
action was issued as to the claimed disorders in November 
1998, and a timely notice of disagreement has been received.  
These issues also need to be decided before the issue of a 
total rating based on unemployability may be addressed.  
Thus, Board must thus defer any action on the appealed issues 
pending further action by the RO.

As well, the record contains documentation dated in December 
1975 that appellant was granted Social Security benefits.  
The record reflects that an effort was made to get these 
records, and that some information was received from the 
veteran.  It is not clear if this is the complete file, and 
an additional attempt to get the records from Social Security 
should be made.  If they no longer have the records, or do 
not have access to the records, they should so report so that 
the matter can be made clear for the appellate record.

Finally, during the course of this appeal, there has been a 
significant change in law affecting cases such as this one.  
In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001)).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These laws 
require additional assistance in developing claims, to 
include medical opinions when needed.  The RO has not had an 
opportunity to review this case in the context of the new law 
and regulations, nor have the veteran and his representative 
been informed in this regard.  Consequently, in order to 
ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO for further development.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, and the new 
regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
satisfied.  Moreover, the appellant is 
notified that she may submit additional 
evidence or argument while the case is in 
remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the Social 
Security Administration and request a 
copy of all disability determinations, 
and clinical evidence considered in 
conjunction therewith, with regard to 
the veteran.  All records so provided 
should be associated with the claims 
folder.  The veteran's assistance is to 
be requested as needed.  If there are no 
available records, or the records cannot 
be retrieved, Social Security should be 
asked to so specify, so that the matter 
may be clarified for the appellate 
record.

3.  The RO should send the veteran's 
records to a VA physician for entry of 
an opinion on the questions set forth 
below.  If it is determined that the 
questions can not be answered without 
resort to an examination then the 
veteran should be scheduled for a 
special VA examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
evaluation and entry of the opinion.  
The examiner should review of the record 
and provide an opinion as to why the 
right above-the-knee amputation was 
performed.  This opinion should comment 
on and clarify if possible, the opinions 
rendered with respect to the etiology of 
the right leg amputation.  A complete 
examination of the record should be 
accomplished.  Based on a review of all 
pertinent medical documentation and 
history on file, the examiner should 1) 
provide an opinion as to the etiology of 
the recurring osteomyelitis of the 
veteran's right foot prior to 
amputation, and whether or not infection 
was more likely than not related to the 
appellant's inability to walk properly 
due to the fused right knee.  2) An 
opinion should be provided as to whether 
osteomyelitis of the right foot was the 
reason for amputation of the veteran's 
right leg, or whether symptoms 
associated with the service-connected 
right knee was implicated to any extent 
in the decision to remove the right leg.  
3) The examiner should also comment on 
whether or not arteriosclerosis 
obliterans is implicated in the right-
above-the-knee amputation.  The examiner 
should reconcile his/her opinion with 
any conflicting medical assessment of 
record.  The examination report should 
include complete rationale for the 
opinion expressed. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2001). 

5.  The RO should issue statements of 
the case on the service connection 
issues for which disagreement has been 
advanced.  If the appeal is subsequently 
perfected by timely submission of a 
substantive appeal, then the matter 
should be forwarded to the Board.  If 
appeals are not perfected, those issues 
will not be within the jurisdiction of 
the Board, and the prior rating action 
will be final.

6.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issues of entitlement 
to an increased rating for service-
connected right knee disability and a 
total rating, to determine whether or 
not either or both may be granted.  If 
action remains adverse to the appellant, 
he should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration.

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the outcome of this case 
by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




